Status of Application
1.	Acknowledgment is made of the amendments filed 06/15/2022. Upon entering the amendments, claim 16 is canceled and claims 1-3, 5-15, and 17-21 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the pending claims over the prior art applied in the previous office action. Upon cancelation of the sole rejected claim 16, each remaining claim in the application has been indicated as allowable in the previous Office Action. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-3, 5-15, and 17-21 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods of manufacturing a lithium aluminosilicate glass product, and glass and glass-ceramic products made by said method. Specifically, the prior art fails to teach a method wherein a vitrifiable mixture is melted into a molten material, subsequently cooled to a glass, and formed, and wherein the vitrifiable mixture comprises at least 50 wt% petalite, said petalite having a fraction of total iron of 200 ppm or less as expressed by Fe2O3. The prior art also fails to teach or suggest a method wherein a vitrifiable mixture is melted into a molten material, subsequently cooled to a glass, and formed, and wherein the vitrifiable mixture comprises petalite, said petalite having a fraction of total iron of 200 ppm or less as expressed by Fe2O3, and the mixture further comprises alkali nitrates or alkaline earth nitrates in an amount greater than 0 wt% to 4 wt%. The prior art further fails to teach or suggest a method wherein a vitrifiable mixture is melted into a molten material, subsequently cooled to a glass, and formed, and wherein the vitrifiable mixture comprises petalite, said petalite having a fraction of total iron of 200 ppm or less as expressed by Fe2O3 and comprises fluorine in an amount of at least 0.10 wt%. The prior art also does not teach or suggest a glass, glass-ceramic, or product comprising these materials that are produced according to the method of instant claim 1, and therefore necessarily comprise the compositional/structural limitations imparted thereby. 
The most relevant prior art references found are Gotoh et al (US 5028567) and Plevacova et al (FR 3025793 A1). The difference from instant claims is that while Gotoh et al teaches a glass ceramic material produced by a method of melting a raw material mixture, refining the thus-formed molten material, cooling the material to form a glass, and thereafter ceramizing the glass to form a glass ceramic, Gotoh does not teach or suggest that the batch used to form the glass/glass-ceramic comprises at least 50 wt% petalite having an Fe2O3 content of 200 ppm or less, or comprises petalite having an Fe2O3 content of 200 ppm or less along with 0-4 wt% alkali nitrates or alkaline earth nitrates, and thus the resultant materials would not be compositional equivalent to those of the instant claims. Plevacova et al teaches a method of producing a lithium aluminosilicate glass ceramic comprising the preparation of a glass-forming mixture, melting said mixture, and cooling the melted mixture into a precursor glass, wherein the mixture has a Fe2O3 content of 150 ppm or less and can comprise petalite; Plevacova, however, does not teach a mixture comprising at least 50 wt% petalite with 200 ppm or less Fe2O3 relative to the petalite content itself, nor does it teach a mixture with petalite having said compositional characteristics along with nitrates of alkali and/or alkaline earth elements. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW31 August 2022